Citation Nr: 0638887	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-21 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for Morton's neuroma, 
third interspace, postoperative, of the right foot, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for subtalar 
dislocation and torn ligaments of the right ankle.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  By the November 2001 
decision, the RO awarded an increased rating from 10 percent 
to 30 percent for the veteran's service-connected IBS; 
awarded a compensable rating (10 percent) for his service-
connected right foot disability; and denied an increased 
rating for his service-connected right ankle disability, 
which is currently rated noncompensable.  By the July 2005 
decision, the RO continued the 30 percent rating for IBS and 
denied the veteran's claim of entitlement to a TDIU.  
Jurisdiction of the case has since been transferred to the RO 
in Louisville, Kentucky.

In September 2006, the veteran testified at a hearing before 
the Board.  During the hearing, the veteran stated his 
intention to submit additional evidence and waive RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  The Board received the evidence and waiver in 
October 2006 and it will consider such evidence in the 
adjudication of this appeal.

By submitted statements and hearing testimony, it appears as 
if the veteran wishes to file a claim of entitlement to 
service connection for Crohn's Disease.  The RO sent the 
veteran a notice letter regarding such a claim in January 
2006.  However, because further development has not yet 
occurred, the Board refers the issue to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected IBS is manifested by 
nausea, vomiting, diarrhea, and constipation, with more or 
less constant abdominal distress.

2.  The veteran has a Morton's neuroma between the third and 
fourth metatarsal heads of the right foot.

3.  The veteran's service-connected right ankle disability 
has been manifested by subjective complaints of pain and 
weakness, and objective findings of plantar flexion to 
40 degrees and dorsiflexion to 20 degrees, which symptoms 
equate to moderate limitation of motion.

4.  The veteran's service-connected disabilities do not make 
him unable to secure and follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.114, Diagnostic Code 7319 (2006).

2.  The criteria for a rating in excess of 10 percent for 
Morton's neuroma, third interspace, postoperative, of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5279 (2006).

3.  The criteria for a compensable (10 percent) rating for 
subtalar dislocation and torn ligaments of the right ankle 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5271 (2006).

4.  The criteria for assignment of a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through September 2002 and July 2004 
notice letters, the RO notified the veteran and his 
representative of the legal criteria governing his claims.  
By statements of the case (SOCs) and supplemental SOCs in 
September 2002, September 2005, December 2005, and March 
2006, the RO notified them of the evidence that had been 
considered in connection with his claims and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2002 and July 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records held by any Federal Agency and 
it would make reasonable efforts to obtain relevant records 
not held by any Federal Agency.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the veteran to submit medical 
evidence, opinions, statements, treatment records, and 
employment information regarding his disabilities.  Finally, 
the RO told the veteran to send it any evidence in his 
possession that pertained to the claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in December 2005 and March 2006, which followed the 
July 2004 notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  While the notice did not refer to criteria 
for assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in 
Gainesville and Tampa, Florida.  Private treatment records 
from the Parrish Medical Center and Ephraim McDowell Regional 
Medical Center have also been obtained.  The RO also 
requested information from the veteran's past employers as 
noted on his application for TDIU.  Additionally, in March 
2001, February 2003, April 2005, and July 2005, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  These multiple examinations 
adequately present the veteran's disability picture and the 
Board finds that further examination is not necessary.  As 
mentioned above, the veteran was also afforded a Board 
hearing in September 2006, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.

II. Analysis

A. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claims for increased ratings 
in November 2000.

1. IBS

The RO has evaluated the veteran's service-connected IBS as 
30 percent disabling under Diagnostic Code 7319 for 
"irritable colon syndrome (spastic colitis, mucous colitis, 
etc.)."  Under this code, a 30 percent rating is assigned 
for severe symptoms of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
This is the maximum schedular rating under the code.  
38 C.F.R. § 4.114 (Diagnostic Code 7319) (2006).

The veteran contends that he has a colon-related disability 
that is worse than currently rated.  Essentially, his 
representative also asserts that a higher rating may be 
warranted under an another diagnostic code.

A review of the current medical evidence reveals VA treatment 
records from 2000, which reflect regular complaints of 
diarrhea, nausea, and vomiting.  Various diagnoses were 
provided, including gastroenteritis and Crohn's disease.  A 
December 2000 sigmoidoscopy resulted in a normal examination.  
In March 2001, the veteran underwent a VA gastrointestinal 
examination.  The veteran reported having flare-ups of 
abdominal problems every four months, lasting for three to 
seven days.  During the flare-ups, the veteran experienced 
diarrhea, constipation, nausea, vomiting, and weight loss.  
Test results from an upper GI series were without evidence of 
anatomical abnormality.  An air contrast barium enema was 
also normal.  Pertinent diagnosis was IBS versus Crohn's 
disease.

The veteran underwent further VA examination in February 
2003.  He had continuing complaints of abdominal pain, 
diarrhea, nausea, and vomiting, with flare-ups every three 
months, lasting for three to four days.  On examination, 
tenderness was found in the right lower quadrant of the 
abdomen.  The examiner gave the opinion that it is more 
likely than not that the veteran has IBS with some atypical 
characteristics such as nausea and vomiting.

July 2003 treatment records from Parrish Medical Center 
reflect complaints of abdominal pain lasting for three days.  
Symptoms included nausea, vomiting, diarrhea, and 
constipation.  A CT of the upper abdomen showed 
diverticulosis, without diverticulitis, and a probable liver 
cyst.  A primary diagnosis of abdominal pain with an unclear 
etiology was provided.

In April 2005, the veteran was afforded another VA 
examination.  He complained of abdominal pain with diarrhea, 
nausea, and vomiting, with episodes every two to three 
months.  An abdominal x-ray and a CT scan were normal.  The 
examiner provided a diagnosis of irritable colon or Crohn's 
disease.  The veteran underwent further VA gastrointestinal 
examination in July 2005.  The veteran had subjective 
complaints of fever, nausea, vomiting, diarrhea, and weight 
loss with flare-ups lasting five to seven days.  The examiner 
reported that the veteran was in no acute distress and that 
he was practically asymptomatic between flare-ups.  The 
veteran's abdomen was soft with diffused mild tenderness.  A 
diagnosis of IBS or most likely Crohn's disease was given, 
with periods of flare-up and exacerbation, more frequent in 
the past two years.

An October 2005 VA progress note reflects treatment for 
stable Crohn's.  Finally, a July 2006 report from Ephraim 
McDowell Regional Medical Center shows treatment for an 
abdominal flare-up.  Symptoms included nausea, diarrhea, and 
abdominal pain.  An impression of inflammatory bowel disease 
or Crohn's was provided.

The Board finds that a higher schedular rating is not 
warranted for the veteran's IBS.  As noted above, he is 
already receiving the maximum rating of 30 percent under 
Diagnostic Code 7319.  The criteria provide for the 30 rating 
when there are severe symptoms of diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  While the VA examinations and treatment 
records indicate that the veteran's IBS is asymptomatic much 
of the time, he does experience those specific severe 
symptoms, including nausea and vomiting, during regular 
flare-ups of the disease.  These symptoms are consistent with 
the 30 percent rating and such an evaluation appropriately 
describes the veteran's disability picture under Diagnostic 
Code 7319.  See 38 C.F.R. § 4.114.  Thus, a higher schedular 
rating is not allowable.

The Board finds no basis for evaluating the veteran's 
service-connected IBS under any other provisions pertaining 
to the digestive system.  The disability is already 
specifically contemplated by the diagnostic code for 
"irritable colon syndrome," which means that it is 
inappropriate to rate under any other diagnostic code.  See 
38 C.F.R. § 4.20 (2006).  (The Board recognizes that the 
veteran has been diagnosed with other disability, such as 
Crohn's disease; however, such disability has not been 
service connected and consequently may not be the basis for a 
higher evaluation.  The Board's analysis is limited to rating 
IBS.)

2. Right Foot

The veteran's service-connected right foot disability has 
been evaluated as 10 percent disabling under Diagnostic 
Code 5279 for "anterior metatarsalgia (Morton's disease)."  
A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia, which is the maximum rating under 
this code.  38 C.F.R. § 4.71a (Diagnostic Code 5279) (2006).

A review of the medical evidence reveals that the veteran 
originally fractured his right foot while in service in 1977.  
He then developed a Morton's neuroma between the third and 
fourth metatarsal heads, which was subsequently excised in 
1978.  VA treatment records reflect treatment for right foot 
pain in 2000.  An x-ray from September 2000 revealed no 
fracture with calcification related to the prior injury.  A 
December 2000 progress note provided diagnoses of neuroma and 
capsulitis.

In March 2001, the veteran underwent VA examination.  He 
complained of burning pain in his foot, particularly between 
the third and fourth metatarsals.  This in turn made it 
painful to stand.  On examination, the examiner reported that 
the veteran did not walk with a limp or use an assistive 
device.  He was able to get in and out of a chair without 
difficulty.  There was tenderness between the third and 
fourth metatarsal heads and extreme tenderness on 
compression.  X-rays were normal other than indications of a 
previous deposition of "corticosteroids."  The examiner 
diagnosed the veteran with status-post excision of right 
Morton's neuroma following fractures to the third and fourth 
metatarsals.  He believed there was now a return of the 
Morton's neuroma and that it limited the veteran during 
periods of prolonged standing and walking.

The veteran underwent further VA examination in April 2005.  
He had subjective complaints of pain in his right foot and 
stated that he could only stand for an hour or so.  The 
examiner reported that dorsalis pedis was 2+ in both feet.  A 
diagnosis of a history of Morton's neuroma of the third 
interspace of the right foot was provided.  During the 
September 2006 hearing, the veteran testified that he 
continued to experience pain in his right foot and he could 
not stand for long periods of time.

The Board finds that a higher schedular rating is not 
warranted for the veteran's right foot disability.  As noted 
above, he is already receiving the maximum rating of 10 
percent under Diagnostic Code 5279.  The criteria provide for 
the 10 rating when unilateral anterior metatarsalgia, or 
Morton's disease, is shown.  Here, the findings of the VA 
examinations are consistent with the current 10 percent 
rating, as they indicate a diagnosis of Morton's neuroma.  
The Board finds there is no basis for evaluating the 
disability under any other provision of the rating schedule 
as the veteran's foot disability is already contemplated by a 
specific diagnostic code.  38 C.F.R. § 4.20.  Hence, no 
higher rating is allowable.

3. Right Ankle

The RO has evaluated the veteran's service-connected right 
ankle disability as noncompensably disabling under Diagnostic 
Code 5271 for "limited motion of the ankle."  Under that 
code, a 10 percent rating is warranted for "moderate" 
limitation of motion and a 20 percent rating for "marked" 
limitation of motion, which is the maximum rating under this 
code.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2006).  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71 (Plate II) (2006).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The medical evidence indicates that the veteran dislocated 
the subtalar joint of his right ankle while in service in 
1980.  The March 2001 VA examiner diagnosed the veteran with 
status-post subtalar dislocation of the right ankle.  The 
veteran complained of occasional instability.  X-rays and 
range of motion were normal.  However, according to the April 
2005 VA examination report, the veteran's right ankle 
disability has worsened.  Range of motion testing reflected 
dorsiflexion to 20 degrees, and plantar flexion to 40 
degrees, with some tenderness.  The examiner also reported 
that there was diminished strength on the right side with 
motor power 3+ on the right, while the left ankle was 4+ to 
5+.  During the hearing, the veteran testified that as a 
result of the weakness in his right ankle, it became 
partially dislocated at times.

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
findings noted in the April 2005 VA examination, the Board 
finds that the veteran's functional losses more nearly 
approximate moderate limitation of motion of the right ankle 
joint.  Thus, a rating of 10 percent is warranted under 
Diagnostic Code 5271.  While recent records have indicated 
near full range of motion, the 10 percent rating is 
appropriate with consideration of additional limitation due 
to the pain, fatigability, and weakness, which the veteran 
experiences.  See 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a 
(Diagnostic Code 5271); DeLuca, 8 Vet. App. at 202.  The 
Board does not otherwise find that the veteran's right ankle 
disability more nearly approximates "marked" limitation of 
motion, which is the highest rating under the code and 
therefore contemplates the most severe cases, short of 
ankylosis.  In fact, even with the pain and other functional 
difficulties the veteran experiences, his motion has been 
very near normal, strongly suggesting that his is not one of 
the more disabling cases, equivalent to "marked" limitation 
of motion.  Therefore, a higher rating is not warranted under 
Diagnostic Code 5271.  A higher rating is also not warranted 
under other diagnostic codes relating to the right ankle 
because ankylosis, malunion of the os calcis or astragalus, 
or an astragalectomy is not shown.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5270, 5272, 5273, and 5274).

4. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's IBS, right foot neuroma, or right 
ankle disability reflect so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims for increased 
ratings.  While the Board does not doubt the sincerity of the 
veteran's belief that his IBS, right foot neuroma, and right 
ankle disabilities are more severely disabling than they are 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
claims for an increased rating for IBS and the right foot 
neuroma must be denied, while the right ankle disability 
warrants a 10 percent rating.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against higher ratings than those just described, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2006).

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2006).

Here, the veteran's service-connected disabilities are the 
three disabilities noted in the above discussion; i.e., IBS 
rated as 30 percent disabling, the right foot neuroma, rated 
as 10 percent disabling, and the right ankle disability, now 
rated as 10 percent disabling, with a combined rating of 40 
percent.  As such, the veteran does not meet the criteria for 
consideration for entitlement to a TDIU on a schedular basis 
since his 40 percent combined rating does not satisfy the 
percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure and follow substantially gainful employment as a 
result of the effect of his service-connected disabilities.  
See 38 C.F.R. § 4.16(b).  Consequently, the Board must 
determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2006).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran asserts that the flare-ups resulting from his IBS 
make him unemployable.  He also contends that the pain in his 
right ankle and foot prevent him from working because he is 
unable to stand for long periods of time.

According to his August 2004 application for TDIU, the 
veteran worked for five employers, from May 2000 through 
February 2004.  He was employed variously as a service 
advisor for automobile companies, a sales manager, and a 
truck driver.  The RO requested the employers to submit 
information regarding the veteran's employment.  Centex Home 
Team Services responded with information that the reason for 
the veteran's termination was the sale of the company.  
McCotter Ford's response indicated that the veteran's 
termination was related to unsatisfactory work performance.  
(Neither employer indicated that the veteran's service-
connected disabilities affected his employment.)  The other 
employers were not found or did not respond with any 
pertinent information.  Later, the veteran submitted a 
February 2005 letter from Shands.  It indicates that the 
veteran's employment as an operating room technician was 
terminated after a leave of absence due to an unnamed medical 
condition.

The evidence that the Board finds most probative regarding 
the issue of TDIU is the veteran's testimony during the 
September 2006 hearing.  He stated that he is currently 
working as a truck driver.  Consequently, the evidence shows 
that the veteran is currently employed.  There is no 
indication that his current employment is marginal and 
information regarding his past employment, which also 
included truck driving, shows that it was substantial 
according to the submitted earning figures.  See 38 C.F.R. 
§ 4.16(a).  The veteran's employment history and current 
employment demonstrates that he is capable of obtaining 
substantially gainful employment.  Moreover, there is no 
competent medical opinion of record indicating that the 
veteran is unemployable as a result of his service-connected 
disabilities.  While the evidence shows that veteran's 
service-connected disabilities likely impair his earning 
capacity in relation to his occupation, the schedular ratings 
already assigned for his service-connected disabilities 
adequately compensate him for such impairment.  38 C.F.R. 
§ 4.1.

Based on the totality of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for TDIU, including on an extra-schedular basis.  Here, 
the evidence of record does not reflect that the veteran is 
precluded from securing and following in substantially 
gainful employment.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome is denied.

Entitlement to a rating in excess of 10 percent for Morton's 
neuroma, third interspace, postoperative, of the right foot 
is denied.

A 10 percent rating for subtalar dislocation and torn 
ligaments of the right ankle is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to a TDIU rating is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


